PER CURIAM.
The court has considered the briefs of the parties and heard oral argument. Our decision is guided by the Supreme Court’s recent decision in Agostini v. Felton, — U.S. -, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997). In light of Agostini, we conclude the injunction implemented by the district court in August 1985 enjoining the Secretary of Education from providing instructional services in private religious schools must be dissolved. We thus reverse the district court and remand this case with instructions to vacate the injunction.